DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 9-15, 18-20 are subject under examination.

Response to Arguments
Applicant’s Arguments:
 Applicant argued reference doesn’t teach:
receiving , from the first server, address information of at least (i) a second server performing an uplink for the vehicle and (ii) a third server performing a downlink for the vehicle, among servers constituting the server bridge, wherein Server bridge is generated by the first server based on the set information; determining (i) a server role of the second server as a server for receiving the first data  and (ii) a server role of the third server as a server for transmitting a result value of the first data processed through the server bridge.
Examiner’s Response: 
Li teaches receiving , from the first server, address information of at least (i) a second server performing an uplink for the vehicle (see para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140); para 0029 define cluster as “an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc. See para 0032 “end device 180 may provide a travel plan 302 to MEC 130-1”)[ end device 180 may provide a travel plan 302 to MEC 130-1” shows uplink toward MEC , therefore address of  MEC cluster that includes (MEC) 135-1, 135-2, 135-3 provides address is interpreted that providing address of MEC server that performs uplink] and (ii) a third server performing a downlink for the vehicle (See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140); para 0029 define cluster as “an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.)….see para 0067 “Using data session 135, MEC cluster 135 can provide service to the application on end device 180”[ MEC is serving as prediction orchestrator, therefore prediction orchestrator is interpreted as first MEC/ server which transmit address information (IP address) of MEC cluster and MEC cluster includes (MEC) 135-1, 135-2, 135-3, therefore MEC 135-2, MEC-3 are interpreted to be second and third server, further since MEC can provide data session , it implies server is performing downlink for the vehicle, therefore providing address of MEC server is interpreted to be providing address of MEC server performing downlink  ]
Sabella teaches determining (i) a server role of the second server as a server for receiving the first data (UE 101 may send a request directly to one or more of ANs 111, 112, 106 (locally) to offload certain tasks. As an example, the optimal offloading opportunity may be in the form of, "offload the tasks X, Y, Z to edge servers…. where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks.”; see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3.. which has a relatively stronger link”)[ As UE is offloading computational tasks to MEH 200-3 which has a relatively stronger link, therefore it is implicit UE determine the MEH / MEC server 200-3 to be the server for receiving the computational task since the link is stronger with MEH 200] and (ii) a server role of the third server as a server for transmitting a result value of the first data processed through the server bridge. (see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3 co-located with, or implemented by, AP 106 (also referred to as an "edge server" or "MEC server"), which has a relatively stronger link than the AN 112.”; see para 0169 “MEA(s) 336 may permanently run on the MEH 200..The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101.” see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , since MEA runs on MEH  para 0052 explains MEH 200 is MEC host (server), therefore, MEA is part of server MEC that downlink result to UE])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 9-15, 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 1, Applicant is claiming “the first server”; “the second server”; “the third server”; “a method of a vehicle….establishing a communication connection with the third server by handing over to a third base station related to the third server” which is interpreted as the vehicle is handed over to a third base station related to the third server, however it is unclear if the hand over to a third base station related to the third server is from the first base station related to the first server or from the second base station related to the second server. 

In Claim 6, Applicant is claiming in “the first server”; the server bridge that connects a server performing an uplink for the vehicle with a server performing a downlink”; transmitting…the address information to a second server.” it is vague and unclear if the second server is also a part of the server bridge since applicant is only claiming the server bridge that connects a server performing an uplink for the vehicle with a server performing a downlink. It is also unclear if the second server is the same as the server that perform UL or server that perform DL.

 In Claim 15, Applicant is claiming In “the first server”; the server bridge that connects a server performing an uplink for the vehicle with a server performing a downlink”; transmitting…the address information to a second server.” it is vague and unclear if the second server is also a part of the server bridge since applicant is only claiming the server bridge that connects a server performing an uplink for the vehicle with a server performing a downlink. It is also unclear if the second server is the same as the server that perform UL or server that perform DL.

Claims 5, 7, 9-14, 18-20 are rejected as being dependent on claim 1 or 6 or 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.    Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200136978 A1) and Sabella (US 20180183855 A1) in view of Ghadge US 10798617 B1) . 


Regarding claim 1,  Li teaches a method of setting a server bridge of a vehicle in an autonomous driving system (see para 0051 “directing the end device to the designated MEC”), the method comprising:
establishing a communication connection with a first server through a first base station (See para 0029 “network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.”; see para 0030 “For example, in environment 200, MEC 135-1 may be located in geographic proximity to wireless stations 110-1”);
transmitting, to the first server, (i) a request message for generating of bridge (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server(since applicant is claiming server bridge is composed of one or more server), therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC]  composed of one or more servers  (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC]
(ii)  set information of the vehicle comprises driving path information of the vehicle (see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc.)  and
receiving , from the first server, address information of at least (i) a second server performing an uplink for the vehicle (see para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140); para 0029 define cluster as “an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc. See para 0032 “end device 180 may provide a travel plan 302 to MEC 130-1”)[ end device 180 may provide a travel plan 302 to MEC 130-1” shows uplink toward MEC , therefore address of  MEC cluster that includes (MEC) 135-1, 135-2, 135-3 provides address is interpreted that providing address of MEC server that performs uplink] and (ii) a third server performing a downlink for the vehicle, among servers constituting the server bridge, wherein Server bridge is generated by the first server based on the set information; (See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140); para 0029 define cluster as “an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). .see para 0067 “Using data session 135, MEC cluster 135 can provide service to the application on end device 180”[ MEC is serving as prediction orchestrator, therefore prediction orchestrator is interpreted as first MEC/ server which transmit address information (IP address) of MEC cluster and MEC cluster includes (MEC) 135-1, 135-2, 135-3”), therefore MEC 135-2, MEC-3 are interpreted to be second and third server;[ further since MEC can provide data session , it implies server is performing downlink for the vehicle, therefore providing address of MEC server is interpreted to be providing address of MEC server performing downlink ]. 
Li doesn’t teach server bridge composed of one or more servers for distributed processing first data generated by the vehicle; and connects a server performing an uplink for the vehicle with a server performing a downlink; set information includes data information about a type and a size of the first data; determining (i) a server role of the second server as a server for receiving the first data and (ii) a server role of the third server as a server for transmitting a result value of the first data processed through the server bridge; transmitting the first data to the second server ;establishing a communication connection with the third server, by handing over to a third base station related to the third server; transmitting a message for requesting a result value to the third server ; and receiving the result value from the third server.
Sabella teaches one or more servers for distributed processing first data generated by the vehicle ( Sabella: see para 0091“ the MEC-O 1021 may decide to select one or more new MEC servers 136 to act as a master node, and initiates the transfer of an application instance or application-related state information from the one or more source MEC servers 136 to the one or more target MEC servers 136”)  [ one MEC servers acting as a master node and transferring application instance to other servers  for processing is interpreted as distributing processing] and connects a server performing an uplink for the vehicle with (See para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3"... where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks)[offloading task from UE to MEH is interpreted as uplink for the vehicle] a server performing a downlink  ( Sabella: see para 0091“ the MEC-O 1021 may decide to select one or more new MEC servers 136 to act as a master node, and initiates the transfer of an application instance or application-related state information from the one or more source MEC servers 136 to the one or more target MEC servers 136”)  [ one MEC servers acting as a master node and transferring application instance to other servers  , in order to transfer information servers have to be connected]
determining (i) a server role of the second server as a server for receiving the first data (UE 101 may send a request directly to one or more of ANs 111, 112, 106 (locally) to offload certain tasks. As an example, the optimal offloading opportunity may be in the form of, "offload the tasks X, Y, Z to edge servers…. where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks.”; see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3.. which has a relatively stronger link”)[ As UE is offloading computational tasks to MEH 200-3 which has a relatively stronger link, therefore it implies UE determine the MEH / MEC server to be the server for receiving the computational task] and (ii) a server role of the third server as a server for transmitting a result value of the first data processed through the server bridge. (see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3 co-located with, or implemented by, AP 106 (also referred to as an "edge server" or "MEC server"), which has a relatively stronger link than the AN 112.”; see para 0169 “MEA(s) 336 may permanently run on the MEH 200..The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101.” see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , since MEA runs on MEH  para 0052 explains MEH 200 is MEC host (server), therefore, MEA is part of server MEC that downlink result to UE])
transmitting the first data to the second server (see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3 co-located with, or implemented by, AP 106”)
establishing a communication connection with the third server, by handing over to a third base station related to the third server (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”);
transmitting a message for requesting a result value to the third server (see para 0169 “in response to a request from a UE 101, or a third-party or service provider..the MEA(s) 336 may collect location-related information from the UEs 1.. The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity”) ; and 
receiving the result value from the third server. (see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of server that downlink result to UE]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine receiving a result value in the system of Li. The motivation is to involve offloading. (Sabella: see para 0168)
	Modified Li doesn’t teach set information includes data information about a type and a size of the first data.
Ghadge teaches set information includes data information about a type and a size of the first data (“PCO IE 200 that may be used to communicate information to facilitate low latency traffic….PCO IE 200 includes various fields including, but not limited to, a Type field 202, a Length field 204”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the set information comprises data information on a type and a size of the first data in the system of modified Li. The motivation is to avoid overloading (Ghadge: See col 6 lines 23-24)

Regarding claim 5, Li teaches when the driving path information is reset (See para 0031 “the travel path may be static or maybe dynamically updated as travel progresses”),
transmitting the driving path information (see para 0031 “travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc.”) and a notification message notifying that the driving path information is reset to a server constituting a server bridge; (see para 0037 “Prediction orchestrator 140 being executed, for example, on MEC 135-2 may detect the deviation and may recalculate 314 a predicted route 316. MEC cluster 135-2 may send a predicted route request 318 to its neighboring MEC(s) 135 that are in recalculated predicted route 316 (e.g., MEC 135-3).”; see para 0039 “additional communications between MEC clusters 135 may be exchanged to update predictions”) and
 receiving the updated address information(See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier”).

Allowable Subject Matter
Claims 6, 9-15 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C 112(b) or 35U.S.C 112(pre-AIA ), 2nd paragraph, set forth in this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416